DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The Office acknowledges the applicants election of Group I, claims 1 – 35, drawn to a tissue repair device and system without traverse.
Claims 36 – 60 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 124, in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "125" and "135" have both been used to designate the driver of the linear actuator [0035] and [0036].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1112” has been used to designate two different elements in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: suture management member in claims 13 and 33.
In regards to the suture management member it is interpreted under USC 112(f) because “member” is a generic placeholder that does not define a structure, modified by the functional language “management” and the limitation “suture” does not grant sufficient structure to identify the element. For the purpose of prior art examination the “suture management member” will interpreted to be additional lumens within a tube away from a central lumen where the needle is placed. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 7 – 8 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourque et al (US 20100130989 A1), herein referenced to as “Bourque”.
In regards to claim 1, Bourque discloses: A tissue repair device 100 (see Figs. 9A – 30, [0059]) comprising: a base 130 (see Figs. 12A – 12B, [0060]) with a proximal end 131 (see Figs. 12A – 12B, [0060]), a distal end (see Figs. 12A – 12B, [0060]), and a longitudinal axis (see annotated Fig. 25 below); a linear actuator 120 (see Figs. 9A – 9C, 11A – 11B and 24D – 26A; [0059], [0061], [0074], and [0075]) movable relative to the base 130 along the longitudinal axis of the base 130 (see [0074] and [0075]); a push mechanism 140 (see Figs. 13A – 13B and 24D – 26A; [0061]) selectively engageable with the linear actuator 120 (see [0061], the linear actuator 120 and the push mechanism 140 are used together for operation) to be moved distally by the linear actuator 120 relative to the base 130 along the longitudinal axis of the base 130 to at least three discrete positions (see [0074] and [0075], there are at least three discrete positions, the first where the implants are not pushed out, a second to push out the first implant, and a third to push out the second implant) along the base 130 by reciprocating proximal and distal movement of the linear actuator 120 relative to the base 130 ([0074] and [0075], the linear actuator is moved distally to push forth the implants), wherein each reciprocating proximal 160 (see Fig. 24D, [0074]) of the linear actuator 120 and components (see annotated Fig. 25 below) of the push mechanism 142 at discrete positions proportional to the at least three discrete positions of the push mechanism 142 along the base 130 ([0074] and [0075], the components engage at certain points during the three discrete positions of the pushing of the implants); and a needle 180 (see Figs. 17A – 17B, [0066]) coupled to the distal end of the base 130 (the needle 180 is connected at 181a to the distal end of the base) and through which a distal portion 142b’’ (see Fig. 27, [0071]) of the push mechanism 142 moves distally when the push mechanism 142 is moved distally relative to the base 130 (see annotated Fig. 25 below, reference numerals 142 and 130 added for applicant’s convenience) along the longitudinal axis (see annotated Fig. 25 below) of the base 130 (142b’’ moves distally when 142 is moved distally).

    PNG
    media_image1.png
    659
    871
    media_image1.png
    Greyscale

	

In regards to claim 2, Bourque discloses: The tissue repair device of claim 1, see 102 rejection above, wherein the base 130 includes a handle 110 (see Fig. 9A – 9C, [0059]) fixed near the proximal end 131 of the base 130. 
	In regards to claim 3, Bourque discloses: The tissue repair device of claim 2, see 102 rejection above, wherein the linear actuator 120 is movable under the handle 110 in a space (see Fig 25, the linear actuator 120 is between the handle and the base) between the handle 110 and another portion of the base 130.  
	In regards to claim 7, Bourque discloses: The tissue repair device of claim 1, see 102 rejection above, wherein the linear actuator 120 has a flange 122a (see Figs. 11A – 11B, [0059]) extending away from a central portion 122c of the linear actuator 120 configured to be pushed by a user distally relative to the base 130 (see annotated Fig. 24D below, [0074] and [0075], reference numerals 122a, 122c, and 130 have been added for the applicant’s convenience).

    PNG
    media_image2.png
    660
    865
    media_image2.png
    Greyscale

The language, "configured to be pushed by a user distally relative to the base," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Bourque meets the structural limitations of the claim, and the linear actuator can be pushed distally relative to the base as it is in a sliding fit with the base. 
	In regards to claim 8, Bourque discloses: The tissue repair device of claim 1, see 102 rejection above, wherein the linear actuator 120 is spring biased (see Fig. 9C, the interior portions of the linear actuator 120 rests on the spring, which pushes the actuator proximally) proximally relative to the base 130.
300 (see Figs. 21 – 22B, [0069]) coupled to the base 130 by a depth adjustment mechanism 170 (see Figs. 16A – 16C and 22B, [0065] and [0069]) configured to selectively allow a distal end 300a, 300a’ (see Fig. 21 and 27, [0069] and [0071]) of the depth tube 300 (see annotated Fig. 22B below, reference numerals 300 and 133 added for applicant’s convenience) to be positioned closer to and farther from the distal end 133 of the base 130.

    PNG
    media_image3.png
    659
    795
    media_image3.png
    Greyscale

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 – 6, 9 – 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bourque in view of Cohen et al (US 20110092988 A1), herein referenced to as “Cohen”. 
In regards to claims 4 and 5, Bourque discloses: The tissue repair device of claim 1, see 102 rejection above. Bourque fails to explicitly disclose: wherein a keeper is coupled between the base and the push mechanism that allows distal movement of the push mechanism relative to the base but limits proximal movement of the push mechanism relative to the base, wherein the keeper coupled between the base and the push mechanism is part of the base.
However, Cohen in a similar field of invention teaches a tissue repair device (see Figs. 50 – 54) with a base 122 (see Figs. 53) and a push mechanism 134 (see Figs. 50 – 54). Cohen further teaches: wherein a keeper 264 (see Figs. 50 – 54, [0164] – [0168]) is coupled between the base 122 and a push mechanism 134 (see fig. 52-53) that allows distal movement of the push mechanism 134 relative to the base 122 but limits proximal movement of the push mechanism 134 relative to the base 122 (the keeper catches onto the teeth of the push mechanism 134, thus allowing for distal movement, towards the right of the figures, but prevents proximal or reverse movement), 264 is coupled between the base 122 and the push mechanism 134 is part of the base 122 (see fig. 50, the push mechanism is in the base therefore it is part of the base).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bourque to incorporate the teachings of Cohen and have a tissue repair device with a keeper in between the base and push mechanism, wherein the keeper allows distal movement of the push mechanism relative to the base but limits proximal movement, wherein the keeper is part of the base; wherein the keeper coupled between the base and the push mechanism is part of the base. Motivation for such can be found in Cohen, as this can prevent inadvertent withdrawal of the push mechanism (see [0164]). 
In regards to claim 6, the combination of Bourque and Cohen teaches: The tissue repair device of claim 4, see 103 rejection above. Cohen further teaches: wherein the keeper 264 is configured to flex laterally (see [0164] and Figs. 50 – 54, the angle of the keeper allows lateral flexing to allow push member through) to allow distal movement of the push mechanism 134 relative to the base 122 and includes a hook (see annotated Fig. 53 below) configured to couple with teeth 252 (see Figs. 50 – 54, [0164] and [0168]) of the push mechanism to limit proximal movement of the push mechanism relative to the base (see [0164] and annotated Fig. 53 below, the teeth 252 when passed through the hooks of the keeper 264 are too wide to pass back through).

    PNG
    media_image4.png
    497
    773
    media_image4.png
    Greyscale

	
	In regards to claims 9 and 10, Bourque discloses: The tissue repair device of claim 1, see 102 rejection above. Bourque further discloses: wherein the push mechanism 142 includes a push rod 142b (see Fig. 14, [0063]) at its distal end 142b’ (see Fig. 14, [0063]) sized to pass into the needle 180 (the push rod can fit through the needle to push the implants) and a driver 121d’’ (see Fig. 26A, [0074], the driver engages the push mechanism) of the linear actuator 120. Bourque does not explicitly disclose: and wherein the push mechanism includes teeth near its proximal end with spacings that correlate with the discrete positions of the push mechanism along the base, wherein the teeth are configured to be engaged by a driver of the linear actuator; some of the teeth are also configured to engage a keeper coupled to the base, wherein the keeper allows distal movement of the push mechanism relative to the base but limits proximal movement of the push mechanism relative to the base.  
	However, Cohen in a similar field of invention teaches a tissue repair device (see Figs. 50 – 54) with a base 122 (see Figs. 50 and 52 – 53) and a push mechanism 134 (see Figs. 50 – 54). Cohen 134 includes teeth 252 (see Figs. 50 – 54, [0164] and [0168]) near its proximal end (the teeth are included close to the keeper 264 and the base 122) with spacings that correlate with the discrete positions of the push mechanism along the base (each of the teeth 252 that passes through the keeper 264 attributes to another position); some of the teeth 252 are also configured to engage a keeper 264 coupled to the base 122 (the keeper 264 is in the base 122, therefore it is coupled to the base; see fig. 50), wherein the keeper 264 allows distal movement of the push mechanism 134 relative to the base 122 but limits proximal movement of the push mechanism 134 relative to the base 122 (the teeth 252 engage the keeper 264, which prevents the proximal movement of the push mechanism 134 but allows distal movement to pass more teeth 252 through the keeper 264). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bourque to incorporate the teachings of Cohen and have a tissue repair device with a push mechanism that includes teeth with spacings that correlate with the discrete positions of the push mechanism along the base and to have some of the teeth configured to engage a keeper coupled to the base, wherein the keeper allows distal movement of the push mechanism relative to the base but limits proximal movement of the push mechanism relative to the base. Motivation for such can be found in Cohen as each of the teeth can contribute to another position allowing for more positions for more potential implants to be delivered and multiple teeth will increase the amount of force for unwanted proximal movement, as force will be needed to overcome each of the teeth that have passed through the keeper (see [0164]).
The language, “wherein the teeth are configured to be engaged by a driver of the linear actuator," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Bourque and Cohen meets the 
In regards to claim 12, the combination of Bourque and Cohen teaches: The tissue repair device of claim 9, see 103 rejection above. The combination of Bourque and Cohen further teaches: wherein the driver 121d’’ (Bourque) of the linear actuator 120 (Bourque) is configured to flex laterally to allow proximal movement of the driver 121d’’ (Bourque) relative to the push mechanism 142 (Bourque) when the linear actuator 120 (Bourque) moves proximally relative to the base 130, and the17 PT-5153-US-NPdriver 121d’’ (Bourque) engages with the teeth 252 (Cohen) of the push mechanism 142 (Bourque) to move the push mechanism 142 (Bourque) distally when the linear actuator 120 (Bourque) is moved distally relative to the base 130.
The language, "wherein the driver of the linear actuator is configured to flex laterally to allow proximal movement of the driver relative to the push mechanism when the linear actuator moves proximally relative to the base and the driver engages with the teeth of the push mechanism to move the push mechanism distally when the linear actuator is moved distally relatively to the base," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Bourque and Cohen meets the structural . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bourque in view of Cohen as applied to claim 9 above, and further in view of Newell et al (US 20090281556 A1), herein referenced to as “Newell”. 
In regards to claim 11, the combination of Bourque and Cohen teaches: The tissue repair device of claim 9, see 103 rejection above. Cohen further teaches: wherein the teeth 252 are located sequentially along a central shaft of the push mechanism 134 (as seen best in Fig. 50, the teeth are positioned on after another along the push mechanism on a center shaft), wherein the teeth 252 have a flat proximal end (see annotated Fig. 50 below). The combination of Bourque and Cohen fails to teach: wherein the teeth include frusto-conical portions.


    PNG
    media_image5.png
    568
    850
    media_image5.png
    Greyscale

However, Newell in a similar field of invention teaches a push mechanism 630 (see Fig. 56D) with teeth 636’’ (see Fig. 56D). Newell further teaches: wherein the teeth 636’’ include frusto-conical portions 637 (see Fig. 56D, [0304]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bourque and Cohen to incorporate the teachings of Newell and have a teeth with frusto-conical portions. Motivation for such can be found in Newell, as frusto-conical teeth can allow for the twisting of the push mechanism to have less effect on the capability of the teeth in preventing proximal movement of the push mechanism relative to the base.
Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bourque in view of Heneveld (US 20110238090 A1), herein referenced to as “Heneveld”.

However, Heneveld in a similar field of invention teaches: a tissue repair device 100 (see Fig. 1) and a needle 90 (see Figs. 3A – 5B). Heneveld further teaches: further comprising a suture management member 110 (see Fig. 3A – 5B, [0059], as interpreted under 112(f) Heneveld meets the limitation as these structures are additional lumens adjacent to a central lumen) with more than two separate areas (there are 8 areas as most easily shown in Figs. 4A – 5B) for attaching more than two suture sets that extend from the needle. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bourque to incorporate the teachings of Heneveld and have a tissue repair device with a suture management member. Motivation for such can be found in Heneveld as the numerous channels will prevent the sutures from getting tangled with each other.
The language, "for attaching more than two suture sets that extend from the needle," merely recites an intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Bourque and Heneveld meets the structural limitations of the claim, and is capable of the suture management members to attach more than two suture sets that extend from the needle. 
In regards to claim 14, the combination of Bourque and Heneveld teaches: The tissue repair device of claim 13, see 103 rejection above. Heneveld further teaches wherein the suture management member 110 is a double walled tube 102 (see Fig. 4A – 4C, [0074], as the tube has a central lumen 118 with a wall surrounding that lumen and then slots 110 provide additional walls for each slot 110 that separates the slots 110 from the central lumen 118) with slots 110 along the outer wall 114 (see Fig. 4B – 4C, [00745)) through with suture may be passed (with the previous combination in claim 13, it is asserted that suture can be passed through).
Claims 15 – 17, 19 – 21, 25 – 26, 31, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bourque in view of Vargas (US 20150250470 A1), herein referenced to as “Vargas”.
In regards to claim 15, 16, and 17 Bourque discloses: The tissue repair device of claim 1, see 102 rejection above, further comprising implants 190, 1000 (see Figs. 18A – 18B, [0067]) pre-positioned in the needle 180 wherein distal movement of the push mechanism 142 to each of the at least three discrete positions expels one of the implants (see [0074] and [0075], there are at least three position, the first where the implants are not pushed out, a second to push out the first implant, and a third to push out the second implant). Bourque does not explicitly disclose: three or more implants, one or more sutures couple to each of the three or more implants, a first suture coupled to first and second distally located implants and a second suture coupled to third and fourth distally located implants.
However, Vargas in a similar field of invention teaches a tissue repair device 600 (see Figs. 12A – 13), with a needle 610 (see Figs. 12A – 12E) and implants 1021 (see Fig. 13). Vargas further teaches: three or more implants 1021 (see annotated Fig. 13 below, [0139]); further comprising one or more sutures 1020 (see Fig. 13, [0139], there are sutures for each pair of implants for interrupted stiches) coupled to each of the three or more implants 1021; further comprising a first suture 1020 (see annotated Fig. 13 below claim 15) coupled to first and second distally located implants 1021 (see annotated Fig. 13 below claim 15) and a second suture 1020 (see annotated Fig. 13 below claim 15) coupled to third and fourth distally located implants 1021 (see annotated Fig. 13 below claim 15).



    PNG
    media_image6.png
    587
    855
    media_image6.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bourque to incorporate the teachings of Vargas and have a tissue repair device with three or more implants, one or more sutures couple to each of the three or more implants, and a first suture coupled to first and second distally located implants and a second suture coupled to third and fourth distally located implants. Motivation for such can be found in Vargas as having multiple suture anchors with multiple sutures in between each pair of suture anchors can allow a surgeon to perform the continuous suturing of meniscal cartilage tears in a vertical zig-zag configuration without having to reload the device with more implants (see [0138] and [0139]). 
100 (see Figs. 9A – 30, [0059]) comprising: a base 130 with a proximal end 131, a distal end 133, and a longitudinal axis (see annotated Fig. 25 below claim 1); a linear actuator 120 (see Figs. 9A – 9C, 11A – 11B and 24D – 26A; [0059], [0061], [0074], and [0075]) movable relative to the base along the longitudinal axis of the base (see [0074] and [0075]); a push mechanism 140 (see Figs. 13A – 13B and 24D – 26A; [0061]) selectively engageable with the linear actuator 120 (see [0061], the linear actuator 120 and the push mechanism 140 are used together for operation) to be moved distally by the linear actuator 120 relative to the base along the longitudinal axis of the base among discrete positions (see [0074] and [0075], there are at least three discrete positions, the first where the implants are not pushed out, a second to push out the first implant, and a third to push out the second implant) along the base by reciprocating proximal and distal movement of the linear actuator 120 relative to the base ([0074] and [0075], the linear actuator is moved distally to push forth the implants), wherein each reciprocating proximal and distal movement engages components 160 (see Fig. 24D, [0074]) of the linear actuator 120 and components (see annotated Fig. 25 below claim 1) of the push mechanism 142 at discrete positions proportional to the discrete positions of the push mechanism 142 along the base ([0074] and [0075], the components engage at certain points during the three discrete positions of the pushing of the implants); and a needle 180 (see Figs. 17A – 17B, [0066]) coupled to the distal end of the base (the needle 180 is connected at 181a to the distal end of the base) and through which a distal portion 142b’’ (see Fig. 27, [0071]) of the push mechanism 142 moves distally when the push mechanism 142 is moved distally relative to the base 130 along the longitudinal axis (see annotated Fig. 25 below claim 1, reference numerals 130 and 142 added for applicant’s convenience) of the base (142b’’ moves distally when 142 is moved distally); and a set of implants 190, 1000 (see 18A – 18B, [0067]) and sutures 500 (see Fig. 24A, [0070]) pre-positioned in the needle 180, wherein one or more of the sutures 500 is coupled between one or more 190, 1000 (one pair of the implants) respective pairs of the implants 190, 1000; 500 with a pair of implants 190, 1000 includes passage of the suture 500 through both implants 190, 1000 (see Fig. 24A) such that pulling of a proximal free end 502 (see Fig. 24A, [0070]) of the suture 500 tightens a length of suture 500 between the implants 190, 1000 (see [0070] and [0076] , pulling 502 tightens the suture and the knot 501). Bourque does not explicitly disclose: two or more pairs of implants for anchoring sutures used to repair tissue, and two or more sutures.
The language, "by reciprocating proximal and distal movement…each reciprocating proximal and distal movement," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Bourque meets the structural limitations of the claim, and the linear actuator is capable of reciprocating proximal and distal movement as it is an element that slides within the handle. 
However, Vargas in a similar field of invention teaches a tissue repair device 600 (see Figs. 12A – 13), with a needle 610 (see Figs. 12A – 12E) and implants 1021 (see Fig. 13). Vargas further teaches: two or more pairs of implants 1021 (see annotated Fig. 13 below claim 15, [0139]) for anchoring sutures used to repair tissue, and two or more sutures 1020 (see annotated Fig. 13 below claim 15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bourque to incorporate the teachings of Vargas and have a tissue repair device with two or more pairs of implants and two or more sutures. Motivation for such can be found in Vargas as having multiple suture anchors can allow a surgeon to perform the continuous suturing of meniscal cartilage tears in a vertical zig-zag configuration without having to reload the device with more implants and the sutures necessary to connect pair of the implants (see [0138] and [0139]). 
130 includes a handle 110 (see Fig. 9A – 9C, [0059]) fixed near the proximal end 131 of the base 130.
In regards to claim 21, the combination of Bourque and Vargas teaches: The tissue repair system of claim 20, see 103 rejection above. Bourque further discloses: wherein the linear actuator 120 is movable under the handle 110 in a space (see Fig 25, the linear actuator 120 is between the handle and the base) between the handle 110 and another portion of the base 130.  
In regards to claim 25, the combination of Bourque and Vargas teaches: The tissue repair system of claim 19, see 103 rejection above. Bourque further discloses: wherein the linear actuator 120 has a flange 122a (see Figs. 11A – 11B, [0059]) extending away from a central portion 122c of the linear actuator 120 configured to be pushed by a user distally relative to the base (see annotated Fig. 24D below claim 7, [0074] and [0075], reference numerals 122a, 122c, and 130 have been added for the applicant’s convenience).
In regards to claim 26, the combination of Bourque and Vargas teaches: The tissue repair system of claim 19, see 103 rejection above. Bourque further discloses: wherein the linear actuator 120 is spring biased (see Fig. 9C, the interior portions of the linear actuator 120 rests on the spring, which pushes the actuator proximally) proximally relative to the base 130.
In regards to claim 31, the combination of Bourque and Vargas teaches: The tissue repair system of claim 19, see 103 rejection above. Bourque further discloses: the push mechanism 140 (see Figs. 13A – 13B and 24D – 26A; [0061]) selectively engageable with the linear actuator (see [0061], the linear actuator 120 and the push mechanism 140 are used together for operation) to be moved distally by the linear actuator 120 relative to the base along the longitudinal axis of the base to at least three discrete positions (see [0074] and [0075], there are at least three discrete positions, the first where the implants are not pushed out, a second to push out the first implant, and a third to push out the second implant) along the base by reciprocating proximal and distal movement of the linear actuator 120 relative to the base ([0074] and [0075], the linear actuator is moved distally to push forth the implants).
The language, "by reciprocating proximal and distal movement" constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Bourque meets the structural limitations of the claim, and the linear actuator is capable of reciprocating proximal and distal movement as it is an element that slides within the handle. 
In regards to claim 32, the combination of Bourque and Vargas teaches: The tissue repair system of claim 19, see 103 rejection above. Bourque further discloses: wherein the push mechanism 142 is sized such that each distal movement of the linear actuator 120 that moves the push mechanism 142 to a more distal discrete position relative to the base 130 pushes an implant 190, 1000 out of the distal end of the needle 180 (a distal movement by the linear actuator moves the push mechanism distally as well, and this distal movement is required to push an implant out of the distal end of the needle [0074] and [0075]).
In regards to claim 35, the combination of Bourque and Vargas teaches: The tissue repair system of claim 19, see 103 rejection above. Bourque further discloses: further comprising a depth tube 300 (see Figs. 21 – 22B, [0069]) coupled to the base 130 by a depth adjustment mechanism 170 (see Figs. 16A – 16C and 22B, [0065] and [0069]) configured to selectively allow a distal end 300a, 300a’ (see Fig. 21 and 27, [0069] and [0071]) of the depth tube 300 to be positioned closer to and farther from the distal end 133 (see annotated Fig. 22B below claim 18, reference numerals 300 and 133 added for applicant’s convenience) of the base 130.
Claims 22 – 24, 27 – 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bourque in view of Vargas as applied to claim 19 above, and further in view of Cohen.

However, Cohen in a similar field of invention teaches a tissue repair system (see Figs. 50 – 54) with a base 122 (see Figs. 50 and 52 – 53) and a push mechanism 134 (see Figs. 50 – 54). Cohen further teaches: wherein a keeper 264 (see Figs. 50 – 54, [0164] – [0168]) is coupled between the base 122 and the push mechanism 134 (see fig. 52-53) that allows distal movement of the push mechanism 134 relative to the base 122 but limits proximal movement of the push mechanism 134 relative to the base 122 (the keeper catches onto the teeth of the push mechanism 134, thus allowing for distal movement, towards the right of the figures, but prevents proximal or reverse movement); wherein the keeper 264 coupled between the base 122 and the push mechanism 134 is part of the base 122 (see fig. 50, the push mechanism is in the base therefore it is part of the base).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Bourque and Vargas to further incorporate the teachings of Cohen and have a tissue repair device with a keeper in between the base and push mechanism, wherein the keeper allows distal movement of the push mechanism relative to the base but limits proximal movement; wherein the keeper coupled between the base and the push mechanism is part of the base. Motivation for such can be found in Cohen, as this can prevent inadvertent withdrawal of the push mechanism (see [0164]). 
264 is configured to flex laterally (see [0164] and Figs. 50 – 54, the angle of the keeper allows lateral flexing to allow push member through) to allow distal movement of the push mechanism 134 relative to the base 122 and includes a hook (see annotated Fig. 53 below claim 6) configured to couple with teeth 252 (see Figs. 50 – 54, [0164] and [0168]) of the push mechanism to limit proximal movement of the push mechanism relative to the base 122 (see [0164] and annotated Fig. 53 below claim 6, the teeth 252 when passed through the hooks of the keeper 264 are too wide to pass back through).
In regards to claims 27 and 28, the combination of Bourque and Vargas teaches: the tissue repair system of claim 19, see 103 rejection above. Bourque further discloses: wherein the push mechanism 142 includes a push rod 142b (see Fig. 14, [0063]) at its distal end 142b’ (see Fig. 14, [0063]) sized to pass into the needle 180 (the push rod can fit through the needle to push the implants) and a driver 121d’’ (see Fig. 26A, [0074], the driver engages the push mechanism) of the linear actuator 120. The combination of Bourque and Vargas does not explicitly teach: and wherein the push mechanism includes teeth near its proximal end with spacings that correlate with the discrete positions of the push mechanism along the base, wherein the teeth are configured to be engaged by a driver of the linear actuator; some of the teeth are also configured to engage a keeper coupled to the base, wherein the keeper allows distal movement of the push mechanism relative to the base but limits proximal movement of the push mechanism relative to the base.  
However, Cohen in a similar field of invention teaches a tissue repair device (see Figs. 50 – 54) with a base 122 (see Figs. 50 and 52 – 53) and a push mechanism 134 (see Figs. 50 – 54). Cohen further teaches: wherein the push mechanism 134 includes teeth 252 (see Figs. 50 – 54, [0164] and [0168]) near its proximal end (the teeth are included close to the keeper 264 and the base 122) with spacings that correlate with the discrete positions of the push mechanism 134 along the base 122 (each of the teeth 252 that passes through the keeper 264 attributes to another position); ); some of the teeth 252 are also configured to engage a keeper 264 coupled to the base 122 (the keeper 264 is in the base 122, therefore it is coupled to the base; see fig. 50), wherein the keeper 264 allows distal movement of the push mechanism 134 relative to the base 122 but limits proximal movement of the push mechanism 134 relative to the base 122 (the teeth 252 engage the keeper 264, which prevents the proximal movement of the push mechanism 134 but allows distal movement to pass more teeth 252 through the keeper 264). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bourque and Vargas to further incorporate the teachings of Cohen and have a tissue repair device with a push mechanism that includes teeth with spacings that correlate with the discrete positions of the push mechanism along the base and to have some of the teeth configured to engage a keeper coupled to the base, wherein the keeper allows distal movement of the push mechanism relative to the base but limits proximal movement of the push mechanism relative to the base. Motivation for such can be found in Cohen as each of the teeth can contribute to another position allowing for more positions for more potential implants to be delivered and multiple teeth will increase the amount of force for unwanted proximal movement, as force will be needed to overcome each of the teeth that have passed through the keeper (see [0164]).
The language, “wherein the teeth are configured to be engaged by a driver of the linear actuator," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Bourque, Vargas, and Cohen meets the structural limitations of the claim, and is capable of having the driver which engages the push mechanism to instead engage the teeth that extend out of the push mechanism. 
121d’’ (Bourque) of the linear actuator 120 (Bourque) is configured to flex laterally to allow proximal movement of the driver 121d’’ (Bourque) relative to the push mechanism 142 (Bourque) when the linear actuator 120 (Bourque) moves proximally relative to the base 130, and the17 PT-5153-US-NPdriver 121d’’ (Bourque) engages with the teeth 252 (Cohen) of the push mechanism 142 (Bourque) to move the push mechanism 142 (Bourque) distally when the linear actuator 120 (Bourque) is moved distally relative to the base 130.
The language, "wherein the driver of the linear actuator is configured to flex laterally to allow proximal movement of the driver relative to the push mechanism when the linear actuator moves proximally relative to the base and the driver engages with the teeth of the push mechanism to move the push mechanism distally when the linear actuator is moved distally relatively to the base," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Bourque, Vargas, and Cohen meets the structural limitations of the claim, and is capable of the driver to flex laterally away from the push mechanism when the linear actuator moves proximally to avoid gripping on the push mechanism and in . 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bourque in view of Vargas and Cohen as applied to claim 27 above, and further in view of Newell.
In regards to claim 29, the combination of Bourque, Vargas, and Cohen teaches: the tissue repair system of claim 27, see 103 rejection above. Cohen further teaches: wherein the teeth 252 are located sequentially along a central shaft of the push mechanism 134 (as seen best in Fig. 50, the teeth are positioned on after another along the push mechanism on a center shaft), wherein the teeth 252 have a flat proximal end (see annotated Fig. 50 below claim 11). The combination of Bourque and Cohen fails to teach: wherein the teeth include frusto-conical portions.
However, Newell in a similar field of invention teaches a push mechanism 630 (see Fig. 56D) with teeth 636’’ (see Fig. 56D). Newell further teaches: wherein the teeth 636’’ include frusto-conical portions 637 (see Fig. 56D, [0304]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bourque, Vargas, and Cohen to further incorporate the teachings of Newell and have a teeth with frusto-conical portions. Motivation for such can be found in Newell, as frusto-conical teeth can allow for the twisting of the push mechanism to have less effect on the capability of the teeth in preventing proximal movement of the push mechanism relative to the base.
Claims 33 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bourque in view of Vargas as applied to claim 19 above, and further in view of Heneveld.
In regards to claim 33, the combination of Bourque and Vargas teaches: the tissue repair system of claim 19, see 103 rejection above. The combination of Bourque and Vargas does not explicitly teach: 
However, Heneveld in a similar field of invention teaches: a tissue repair device 100 (see Fig. 1) and a needle 90 (see Figs. 3A – 5B). Heneveld further teaches: further comprising a suture management member 110 (see Fig. 3A – 5B, [0059], as interpreted under 112(f) Heneveld meets the limitation as these structures are additional lumens adjacent to a central lumen) with more than two separate areas (there are 8 areas as most easily shown in Figs. 4A – 5B) for attaching more than two suture sets that extend from the needle. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bourque and Vargas to incorporate the teachings of Heneveld and have a tissue repair device with a suture management member. Motivation for such can be found in Heneveld as the numerous channels will prevent the sutures from getting tangled with each other.
The language, "for attaching more than two suture sets that extend from the needle," merely recites an intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Bourque, Vargas and Heneveld meets the structural limitations of the claim, and is capable of the suture management members to attach more than two suture sets that extend from the needle, as each slot can fit a separate suture set that can extend from the needle and into the slot. 
In regards to claim 34, the combination of Bourque, Vargas, and Heneveld teaches: The tissue repair system of claim 33, see 103 rejection above. Heneveld further teaches wherein the suture management member 110 is a double walled tube 102 (see Fig. 4A – 4C, [0074], as the tube has a central lumen 118 with a wall surrounding that lumen and then slots 110 provide additional walls for each slot 110 that separates the slots 110 from the central lumen 118) with slots 110 along the outer 114 (see Fig. 4B – 4C, [00745)) through with suture may be passed (with the previous combination in claim 13, it is asserted that suture can be passed through).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAIHAN R. KHANDKER
Examiner
Art Unit 3771




/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771